          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
3      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Chris Langer,                              Case No.

12               Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
14     Tesla Motors, Inc., a Delaware             Act; Unruh Civil Rights Act
       Corporation.
15
                 Defendants.
16
17
           Plaintiff Chris Langer (“Plaintiff”) complains of Tesla Motors, Inc., a
18
     Delaware Corporation (“Defendants”), and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a disabled individual and a member of a protected class of
23   persons under the Americans with Disabilities Act. Plaintiff suffers from
24   Delayed Endolymphatic Hydrops (DEH) which has caused permanent partial
25   hearing loss. He utilizes a variety of assistive listening devices in his day to day
26   life, including hearing aids and headphones to compensate, though this still
27   does not enable him to receive complete aural communication. When
28   consuming audio content such as movies or tutorials on the internet he turns


                                              1

     Complaint
          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 2 of 9




1    on closed captioning in order to comprehend all of the content.
2      2. Defendant Tesla Motors, Inc., (“Tesla”) owned or operated the Tesla
3    Motors, located throughout California, including stores in San Diego County
4    and San Francisco County, in January 2021.
5      3. Defendant Tesla Motors, Inc., owns and/or operates the Tesla Motors
6    located throughout California, including stores in San Diego County and San
7    Francisco County currently.
8      4. Defendant Tesla Motors, Inc., owned or operated the Tesla Motors,
9    website, with a root domain of: tesla.com, and all related domains, sub-
10   domains and/or content contained within it, (“Website”) in January 2021.
11     5. Defendant Tesla Motors, Inc., owns or operates the Website currently.
12     6. Defendant Tesla Motors, Inc., owned or operated its Vimeo channel in
13   January 2021.
14     7. Defendant Tesla Motors, Inc., owns or operates its Vimeo channel
15   currently.
16     8. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein, is
21   responsible in some capacity for the events herein alleged, or is a necessary
22   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
23   the true names, capacities, connections, and responsibilities of the Defendants
24   are ascertained.
25
26     JURISDICTION & VENUE:
27     9. The Court has subject matter jurisdiction over the action pursuant to 28
28   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                            2

     Complaint
          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 3 of 9




1    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
2      10. This court has supplemental jurisdiction over Plaintiff’s non-federal
3    claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
4    formed from the same case and/or controversy and are related to Plaintiff’s
5    ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
6      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
7    is subject to personal jurisdiction in this District due to its business contacts
8    with the District.
9
10     FACTUAL ALLEGATIONS:
11     12. Plaintiff suffers from hearing loss and is a member of a protected class
12   under the ADA.
13     13. Plaintiff relies on subtitles and closed captioning to hear audio in
14   recorded content.
15     14. Tesla operates “brick and mortar” facilities throughout California, open
16   to the public, places of public accommodation, and business establishments.
17     15. Tesla offers videos on its Website to induce customers to purchase its
18   goods and to provide ideas on how to best use them. Websites and videos are
19   some of the facilities, privileges, or advantages offered by Defendants to
20   patrons of Tesla.
21     16. Plaintiff was a prospective customer who wished to access Defendant’s
22   goods and services.
23     17. Plaintiff visited the Website in January 2021 to confirm the business
24   was open, review any policies regarding customer safety, and look for
25   information about the company and its products.
26     18. When Plaintiff attempted to view video content on the Website, he
27   discovered that the videos lacked closed captioning, which made him unable
28   to fully understand and consume the contents of the videos.


                                            3

     Complaint
          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 4 of 9




1      19. Plaintiff experienced difficulty and discomfort in attempting to view
2    videos including: “Roadster”, “A home, an office and two Teslas powered by
3    the Sun” and “Self-Powered in Kailua Kona”. As a result of this inaccessibility
4    he was deterred from further use of the Website.
5      20. Currently, the Defendants either fail to provide an accessible website or
6    Defendants have failed to maintain in working and useable conditions those
7    website features required to provide ready access to persons with disabilities.
8      21. Despite multiple attempts to access the Website using Plaintiff’s
9    computer, Plaintiff has been denied the full use and enjoyment of the facilities,
10   goods and services offered by Defendants as a result of the accessibility
11   barriers.
12     22. Plaintiff personally encountered accessibility barriers and has actual
13   knowledge of them.
14     23. By failing to provide an accessible website, the defendants denied
15   Plaintiff full and equal access to the facilities privileges or advantages offered
16   to their customers.
17     24. Plaintiff has been deterred from returning to the website as a result of
18   these prior experiences.
19     25. The failure to provide accessible facilities created difficulty and
20   discomfort for the Plaintiff.
21     26. If the Website had been constructed equally accessible to all individuals,
22   Plaintiff would have been able to navigate the website and avail himself of its
23   goods and/or services.
24     27. Additionally, Plaintiff is a tester in this litigation and seeks future
25   compliance with all federal and state laws. Plaintiff will return to the Website
26   to avail himself of its goods and/or services and to determine compliance with
27   the disability access laws once it is represented to him that the Tesla and
28   Website are accessible.


                                             4

     Complaint
          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 5 of 9




1      28. Plaintiff is currently deterred from doing so because of Plaintiff’s
2    knowledge of the existing barriers and uncertainty about the existence of yet
3    other barriers on the Website. If the barriers are not removed, Plaintiff will
4    face unlawful and discriminatory barriers again.
5      29. The barriers identified above violate easily accessible, well-established
6    industry standard guidelines for making digital content accessible to people
7    with hearing-impairments to access websites. Given the prevalence of
8    websites that have implemented these standards and created accessible digital
9    content, it is readily achievable to construct an accessible website without
10   undue burden on Tesla or a fundamental alteration of the purpose of the
11   Website.
12     30. Compliance with W3C Web Content Accessibility Guidelines
13   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
14   standard that has been adopted by California courts for website accessibility.
15     31. It’s been established that failure to remove inaccessible website
16   conditions violates the ADA and California law and requiring compliance with
17   industry access standards is a remedy available to the plaintiff.
18     32. The website content was intentionally designed, and based on
19   information and belief, it is the Defendants’, policy and practice to deny
20   Plaintiff access to the website, and as a result, deny the goods and services that
21   are otherwise available to patrons of Tesla.
22     33. Due to the failure to construct and operate the website in line with
23   industry standards, Plaintiff has been denied equal access to Defendant’s
24   stores and the various goods, services, privileges, opportunities and benefits
25   offered to the public by Tesla.
26     34. Closed captioning can be provided at little cost, sometimes free or mere
27   dollars per minute of video content.
28     35. Closed captioning is supported by numerous third party hosting


                                             5

     Complaint
          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 6 of 9




1    companies, including the one chosen by Defendants, and can be provided at
2    little cost, sometimes free or mere dollars per minute of video content.
3      36. Given the nature of the barriers and violations alleged herein, the
4    plaintiff alleges, on information and belief, that there are other violations and
5    barriers on the Website that relate to his disability. In addition to the barriers
6    he personally encountered, Plaintiff intends to seek removal of all barriers on
7    the Website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
8    524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
9    sue to have all barriers that relate to their disability removed regardless of
10   whether they personally encountered the barrier).
11     37. Plaintiff will amend the complaint, to provide further notice regarding
12   the scope of the additional demanded remediation in the event additional
13   barriers are uncovered through discovery. However, please be on notice that
14   the plaintiff seeks to have all barriers related to his disability remedied.
15
16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18   Defendants.) (42 U.S.C. section 12101, et seq.)
19     38. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. Defendant is a public accommodation with the definition of Title
22   III of the ADA, 42 USC § 12181.
23     39. The website provided by the Defendant is a service, privilege or
24   advantage of Tesla’ brick and mortar facility.
25     40. When a business provides services such as a website, it must provide an
26   accessible website.
27     41. Here, access to an accessible website has not been provided. A failure to
28   provide an accessible website is unlawful discrimination against persons with


                                              6

     Complaint
          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 7 of 9




1    disabilities.
2      42. Under the ADA, it is an act of discrimination to fail to ensure that the
3    privileges, advantages, accommodations, facilities, goods and services of any
4    place of public accommodation is offered on a full and equal basis by anyone
5    who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
6    § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
7    reasonable modifications in policies, practices, or procedures, when such
8    modifications are necessary to afford goods, services, facilities, privileges,
9    advantages, or accommodations to individuals with disabilities, unless the
10   accommodation would work a fundamental alteration of those services and
11   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
12     43. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14     44. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
15   set forth and incorporated therein, Plaintiff requests relief as set forth below.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     45. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     46. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code § 51(f).


                                             7

     Complaint
            Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 8 of 9




1         47. Defendants’ acts and omissions, as herein alleged, have violated the
2    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
3    rights to full and equal use of the accommodations, advantages, facilities,
4    privileges, or services offered.
5         48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
6    discomfort or embarrassment for the plaintiff, the defendants are also each
7    responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
8    55.56(a)-(c).
9         49. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
10   set forth and incorporated therein, Plaintiff requests relief as set forth below.
11
12            PRAYER:
13            Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15         1. A Declaratory Judgment that at the commencement of this action
16   Defendants were in violation of the requirements of the ADA due to
17   Defendants’ failures to take action to ensure that its websites were fully
18   accessible to and independently usable by hearing-impaired individuals,
19   including providing closed-captioning on all video content containing audio
20   elements.
21         2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
22   enjoining Defendants from violating the ADA with respect to its website.
23         3. Damages under the Unruh Civil Rights Act § 51 1, which provides for
24   actual damages and a statutory minimum of $4,000 for each offense.
25
26
27   1
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               8

     Complaint
          Case 3:21-cv-00427 Document 1 Filed 01/18/21 Page 9 of 9




1       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
3
     Dated: January 13, 2021         CENTER FOR DISABILITY ACCESS
4
5
6
7                                    By: ______________________________
8                                    Russell Handy, Esq.
                                     Attorney for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
